DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of amphoteric polymer, claims 1 - 3 and 6 – 10, in the reply filed on 4/26/21 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities: 
It is believed that “napthenic” is misspelled. It should be “naphthenic”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “higher” fatty alcohol, acid and ester. The term "higher" in claim 9 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not possible to know how many carbon atoms a fatty compound should have to be considered having a higher fatty acid, ester or alcohol.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JACKSON et al (US 9,315,722).
	Claims 1, 2 and 10: JACKSON discloses (see entire document) a friction reducer formulation comprising a water-in-oil emulsion (abstract, 1:12-16) [as claimed], which has an oil phase comprising an inert hydrophobic liquid selected from paraffinic hydrocarbon, naphthenic hydrocarbon or mixtures (5:56-59) [as per claims 1 and 10], and an aqueous phase comprising water [as claimed], a friction reducing polymer [as claimed], and an emulsifier [reading on the claimed first surfactant], and wherein the formulation further comprises an inorganic salt selected from formate salts, such as sodium formate or potassium formate [as claimed], and an inverting surfactant [reading on the claimed second surfactant] (1:62-2:6, 3:45-55, 5:40-50, claim 11).
JACKSON discloses that the emulsifier in the water-in-oil emulsion is a surfactant [reading on the claimed first surfactant] and is selected from fatty acid amines, guerbet alcohol ethoxylate, etc. with specific examples such AMADOL 511 from Akzo Nobel (6:6-29) [AMADOL 511 has an HLB of 8, see, for instance: https://www.nouryon.com/globalassets/inriver/resources/pds-amadol-511-na-en.pdf ); and discloses that the inverting surfactant is selected from ethoxylated alcohols and surfactants with an HLB of greater than 10 (5:21-39) [thus reading on the claimed HLB of the first surfactant being less than the HLB of the second surfactant].
Claim 3: The friction reducing polymer can be an anionic, cationic or amphoteric polymer depending on the desired application (2:59-4:20, claims 7-10) [as claimed].
Claim 6: The amphoteric polymer includes anionic and cationic monomers, such as acrylamide-2-methylpropane sulfonic acid, vinyl sulfonic acid, itaconic acid, etc.  and such as (meth)acrylamidopropyltrimethyl ammonium chloride, dimethylaminoethylmethacrylate, etc., respectively (3:3-44) [as claimed].
Clam 7: The molecular weight of the friction reducing polymer is 7,500,000 – 30,000,000 (4:36-48) [wherein the rejection applies to the overlapping range].
Claim 8: The first surfactant is selected from fatty acid amines, guerbet alcohol ethoxylate, ethoxylated surfactants, ethoxylated C12-C16 alcohol, etc. [as claimed] (6:6-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (US 9,315,722).
JACKSON’s disclosure is discussed above and is incorporated herein by reference. 
Claim 7: The molecular weight of the friction reducing polymer is disclosed at 7,500,000 – 30,000,000 (4:36-48), wherein the rejection applies to the overlapping range of 1,000,000 – 20,000,000. For the part of the range outside the claimed range, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. In addition, it has been settled that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Specifically, JACKSON discloses that one of ordinary skill in the art will recognize that friction reducing polymers having a molecular weight outside the listed range may also provide some degree of friction reduction in the treatment fluid (4:36-48). In light of JACKSON’s disclosure, one of ordinary skill in the art would have known to vary the molecular weight through routine experimentation to arrive at a molecular weight that allows the polymer to reduce friction to the desired amount.
Claim 9: JACKSON discloses that the second/inverting surfactant is selected from ethoxylated alcohols and surfactants with an HLB of greater than 10, and ethoxylated C12-C16 alcohol (5:21-39), but is silent whether the alcohol is branched. However, it would have been obvious to one of ordinary skill in the art to have chosen an alcohol that is either straight or branched, through routine experimentation, since JACKSON broadly discloses an ethoxylated C12-C16 alcohol, thus showing no preferred embodiment, and further discloses that one of ordinary skill in the art will appreciate the benefit of choosing a surfactant that is capable of inverting the emulsion (5:21-39).

Claims 1 – 3 and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (US 9,315,722) in view of SAWANT et al (US 2018/0244974)
JACKSON’s disclosure is discussed above and is incorporated herein by reference. 
In addition to the rejection above:  
SAWANT discloses (see entire document) a friction reducing formulation comprising a water-in-oil emulsion [as claimed] which comprises an oil phase comprising an inert hydrophobic liquid selected from paraffinic hydrocarbon, naphthenic hydrocarbon or mixtures [as claimed], and an aqueous phase comprising water [as claimed], a friction reducing polymer [as claimed], and a surfactant [reading on the claimed first surfactant], and the formulation also includes a salt [as claimed] and an inverting surfactant [reading on the claimed second surfactant] (abstract, [0016], [0017], [0024], [0029], [0040], [0047], [0051]).
The friction reducing polymer comprises cationic monomers, such as (meth)acrylamidopropyltrimethyl ammonium chloride, dimethylaminoethylmethacrylate, etc. ([0037]) [reading on the claimed cationic monomers] and can include other monomers that provide desirable properties to the polymer, such as acrylamides and acrylates ([0038]) [reading on the claimed anionic monomer]. Its molecular weight ranges from 1,000,000 to 20,000,000 ([0042]) [as claimed].
SAWANT discloses that any first surfactant can be used which has an HLB of 2-10, preferably 3-7 ([0019]), and include mono-, di- and polyglycerols [as claimed], several alkoxylated fatty acids [as claimed], fatty acid amine [as claimed], with examples such as AMADOL 511 ([0021], [0022]); and the second/inverting surfactant has an HLB of 12-14, and include polyoxyethylene alkyl phenol, polyoxyethylene (10 mole) cetyl ether, sodium laural sulfate, ethoxylated C12-C16 alcohols, etc. ([0047]-[0050]) [as claimed, and reading on the claimed HLB of the first surfactant being less than the HLB value of the second surfactant]. 
JACKSON discloses examples of first and second surfactants that read on the claimed HLB value of the first surfactant being less than the HLB value of the second surfactant, but does not explicitly disclose the HLB value of the first surfactant. However, it would have been obvious to one of ordinary skill in the art to have used SAWANT’s first and second surfactants in JACKSON’s formulation, having an HLB of 2-10, preferably 3-7 for the first surfactant and an HLB of 12-14 for the second surfactant, to ensure that the first surfactant aids in making the water-in-oil emulsion while the second surfactant aids in inverting the emulsion, wherein both references are concerned with the same field of endeavor of making a friction reducing formulation comprising the same oil phase and the same aqueous phase comprising water, a friction reducing polymer and a first surfactant, and further comprising a salt and an inverting surfactant.

Claims 1 – 3 and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over SAWANT et al (US 2018/0244974) in view of JACKSON et al (US 9,315,722).
SAWANT’s and JACKSON’s disclosures are discussed above and are incorporated herein by reference. 
SAWANT discloses inorganic salts such as sodium chloride, potassium chloride, ammonium sulfate, etc. ([0040]) but fails to teach potassium or sodium formate. However, JACKSON discloses potassium or sodium formate interchangeably with sodium or potassium chloride (3:45-55). Thus, it would have been obvious to one of ordinary skill in the art to have replaced SAWANT’s sodium or potassium chloride with JACKSON’s sodium or potassium formate since JACKSON discloses that an improvement in friction reduction occurs when a salt is used as compared to a  treatment fluid in which the emulsion does not contain salt (abstract) and discloses that either chloride or formate salts can be used interchangeably for the same purpose of improving friction reduction, wherein both references are concerned with the same field of endeavor of making a friction reducing formulation comprising the same oil phase and the same aqueous phase comprising water, a friction reducing polymer and a first surfactant, and further comprising a salt and an inverting surfactant.
Claim 6: SAWANT discloses (meth)acrylates ([0038]), reading on the claimed methacrylates in claim 6, but SAWANT refers to it as nonionic, failing to each it as anionic. However, it would have been obvious to one of ordinary skill in the art to have replaced SAWANT’s nonionic with JACKSON’s anionic monomers since JACKSON discloses that the friction reducing polymer can be an anionic, cationic or amphoteric polymer depending on the desired application (2:59-4:20, claims 7-10) and SAWANT discloses that other monomers that provide desirable properties to the polymer can be included with the cationic monomer, wherein both references are concerned with the same field of endeavor of making a friction reducing formulation comprising the same oil phase and the same aqueous phase comprising water, a friction reducing polymer and a first surfactant, and further comprising a salt and an inverting surfactant.
Claim 9: SAWANT discloses that the second/inverting surfactant is selected from ethoxylated C12-C16 alcohol, but is silent whether the alcohol is branched. However, it would have been obvious to one of ordinary skill in the art to have chosen an alcohol that is either straight or branched, through routine experimentation, since SAWANT broadly discloses an ethoxylated C12-C16 alcohol, thus showing no preferred embodiment for either linear or branched surfactant to function as an inverting surfactant.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al (US 9,315,722) alone or in view of SAWANT et al (US 2018/0244974) and further in view of BRADEN et al (US 2019/0201858).
JACKSON’s and SAWANT’s disclosures are discussed above and is incorporated herein by reference. 
JACKSON does not explicitly disclose that the ethoxylate of alcohol is branched. However, in addition to the rejection above:
BRADON discloses (see entire document) a friction reducing formulation ([0063], [0064], [0195], [0203]-[0207]) comprising a water-in-oil emulsion [as claimed] which comprises an oil phase comprising an inert hydrophobic liquid selected from petroleum distillates, paraffins, etc. [as claimed], and an aqueous phase, [as claimed], a polymer [as claimed], a salt [as claimed], and an  emulsifier [reading on the claimed first surfactant], and the formulation also includes a salt [as claimed] and an inverting surfactant [reading on the claimed second surfactant] (abstract, [0005], [0011], [0025], [0026], [0029], [0082], [0090], [0100], [0106]). 
The polymer can be any anionic, cationic or amphoteric polymer ([0094]) [as claimed].
The emulsifier/first surfactant has a low HLB of 3-10, preferably 2-6, in order to aid the preparation of the water-in-oil emulsion, and includes, among others, ethoxylated fatty acid esters [as claimed] ([0090], [0091]).
The inversion surfactant includes C12-C13 methyl branched alcohols with 9 moles of EO [reading on the claimed ethoxylate of branched alkyl alcohol], ethoxylated C10-C16 alcohols, ethoxylated Guerbet alcohol, etc. (Table 1, [0085]) and can be either a linear or a branched alcohol ethoxylate ([0092]) [as claimed]. 
It would have been obvious to one of ordinary skill in the art to have replaced JACKSON’s ethoxylated C12-C16 alcohol with BRADEN’s branched alcohol ethoxylate since JACKSON broadly discloses an ethoxylated C12-C16 alcohol, thus showing no preferred embodiment, and further discloses that one of ordinary skill in the art will appreciate the benefit of choosing a surfactant that is capable of inverting the emulsion while BRADEN discloses either linear or branched alcohol ethoxylate interchangeably for the same purpose disclosed by both references of using said surfactant as an inversion surfactant in a  formulation comprising a water-in-oil emulsion comprising an oil phase, an aqueous phase comprising an anionic, cationic or amphoteric polymer, an emulsifier, and further comprising a salt and the inversion surfactant.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over of SAWANT et al (US 2018/0244974) in view of JACKSON et al (US 9,315,722) and of BRADEN et al (US 2019/0201858).
JACKSON’s, SAWANT’s and BRADEN’s  disclosures are discussed above and is incorporated herein by reference. 
SAWANT does not explicitly disclose that the ethoxylate of alcohol is branched. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have replaced SAWANT’s ethoxylated C12-C16 alcohol with BRADEN’s branched alcohol ethoxylate since SAWANT broadly discloses an ethoxylated C12-C16 alcohol, thus showing no preferred embodiment while BRADEN discloses either a linear or a branched alcohol ethoxylate interchangeably for the same purpose disclosed by both references of using the surfactant as an inversion surfactant in a  formulation comprising a water-in-oil emulsion comprising an oil phase, an aqueous phase comprising an anionic, cationic or amphoteric polymer, an emulsifier, and further comprising a salt and the inversion surfactant.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765